Cook, J.,
delivered the opinion of the court.
The Home Mutual Fire Insurance Company, appellee, exhibited its bill of complaint in the chancery court of Alcorn county against appellant, in which it is alleged that it is a Mutual Fire Insurance Company, chartered and organized under chapter 171 of the acts of the legislature of 1912, and as such it had issued its policy to *661appellant in the sum of five hundred dollars, insuring a certain building against loss by fire. It is further alleged that appellant accepted said policy, and for the premium due thereon appellant executed and delivered to appellee his promissory note for twenty dollars, due and payable May 1,1913; that said note is long since due and appellant had failed and refused to pay same. The prayer of the bill is that the title to the land upon which the building insured is located he vested in a commissioner, who shall be ordered to advertise the same for sale in the manner provided by law, and out of the proceeds the note, interest, and costs be paid.
Appellant answered the bill of complaint, admitting all of the allegations, but denying the power of the chancery court to grant the relief prayed for.
The cause was set down on bill and answer, and the court decreed that complainant was entitled to relief and ordered the land sold by a commissioner to satisfy the claim sued on.
The contention of appellant is: First, that the act of the legislature of 1912, being chapter 171 of the Laws of 1912, is unconstitutional, because it is alleged to be class legislation. Second, that, conceding the power of the legislature to pass the act, the act in question is invalid because it contains no direction as to what particular book in the office of the clerk of the chancery court a record is to be made of the certificates required to be ‘filed by section 18 of the act. Third, if the act is constitutional and sufficiently definite in its scope, the chancery court is not given jurisdiction to enforce the lien given by the act in favor of the insurance company on the property insured.
It is not shown wherein the act under review is unconstitutional, except to say that it is class legislation. The act criticised provides for the organization of mutual insurance corporations; limits the amount of insurance to be taken on each risk; gives to all policyholders the right *662to vote for directors; requires that a majority of the directors shall he residents of this state; provides for dividends to be paid to policyholders out of the earnings, for assessment of policyholders, whenever necessary to pay losses, etc. It does not appear that the class of corporations embraced within the provisions of the act are given powers and' privileges not accorded to all corporations doing a similar business.
In Magoun v. Illinois Trust Co., 170 U. S. 283, 18 Sup. Ct. 594, 42 L. Ed. 1037, the supreme court of the United States, discussing the principle of reasonable classification, said that the state may distinguish, select, and classify objects of legislation, and necessarily the power must have a wide range of discretion.
In Orient Insurance Co. v. Daggs, 172 U. S. 562, 19 Sup. Ct. 281, 282 (43 L. Ed. 552), the court, quoting with approval Magoun v. Illinois Trust Co., supra, remarked:
“ And this because of the function of legislation and the purposes to which it is addressed. Classification for such purposes is not invalid because not depending on scientific or marked differences in things or persons or in their relations. It suffices if it is practical and is not reviewable unless palpably arbitrary.”
We can see no discrimination against some in favor of others in this act. We are unable to say that the classification adopted by the legislature is arbitrary, capricious, or fanciful.
The second contention is without merit, because section 18 provides that the lien shall take effect when the certificate is filed with the chancery clerk, and it makes no difference whether it is recorded or not.
As to the third contention, we are of opinion that the jurisdiction of the chancery court to enforce the remedy prayed for is inherent, and it was not necessary for the statute to confer upon the court the power to enforce the lien. The statute gives the right, and the court has the power to enforce same. 12 Cyc. 681; Railroad Co. v. *663Fackney, 78 Ill. 116; Dobbins v. Railroad, 19 Colo. App. 257, 75 Pac. 156; 2 Pomeroy’s Equity, secs. 1268, 1269.
The points considered are the points relied on by appellant, and, believing that all are "without merit,'the decree of the lower court is affirmed.

Affirmed.